DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “receive metadata comprising one or more of TV metadata, computer gameplay metadata, song lyrics, computer input device motion information” and “based at least in part on the metadata, animate at least one emoji or avatar that is not a computer game character”.  The limitation “based at least in part on the metadata, animate at least one emoji or avatar that is not a computer game character” seems to preclude “receive metadata comprising one or more of … computer gameplay metadata”.  An emoji or avatar animated by a program that processes “gameplay metadata” is interpreted as a computer game character.  Similarly in claim 11, an avatar or an emoji that is animated by a computer game is a character in the action of the computer game.  Dependent claim 17 recites similar language and is similarly rejected.  Dependent claims 2-10 and 12-15 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 7 recites “wherein the emoji or avatar” (line 1).  Claim 1, upon which claim 7 depends, recites “at least one emoji or avatar” (line 6).  The inconsistent numbers makes it unclear how many emoji or avatar are being recited.  Dependent claims 8-9, 13-15 recite similar language and are similarly rejected.  Appropriate correction is required.
Claim 19 recites “the avatar or emoji” (line 6).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-4, 6-7, 9-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao, US 2010/0029382 A1 (hereinafter Cao).

Regarding Claim 1:  Cao discloses an apparatus comprising: 
at least one computer storage that is not a transitory signal (Cao, the invention is directed toward a computer-readable medium, comprising instructions for causing a processor in an electronic device to perform a method of generating responses of a non-player character in a simulation [0009]) and that comprises instructions executable by at least one processor to: 
receive metadata comprising one or more of TV metadata, computer gameplay metadata, song lyrics, computer input device motion information (Cao, apparatus and methods are provided to implement a technique for managing the response of a digital entity in a simulation to reflect its interaction with one or more players over time, such as managing a non-player character's responses to player characters in an online computer game [Abstract]; player activities across all play sessions are logged and metrics created; this metrics constitutes metadata [0045]); and 
based at least in part on the metadata, animate at least one emoji or avatar that is not a computer game character (Cao, this metrics constitutes metadata which is then employed to drive the non-player character's state in relation to the player character [0045]).  

Regarding Claim 3:  Cao further discloses wherein the metadata comprises Internet streaming video content metadata (Cao, the computer-readable medium 52 may also store media files 58, including graphics files, cinematics files, and media files for cut scenes; these media files may also be streamed when needed from the server 45 [0033]).  

Regarding Claim 4:  Cao further discloses wherein the metadata comprises computer gameplay metadata (Cao, player activities across all play sessions are logged and metrics created; this metrics constitutes metadata [0045]).  

Regarding Claim 6:  Cao further discloses wherein the metadata comprises computer input device motion information (Cao, a first step is to receive a first signal from a client computing device, the first signal indicating that a player character has initiated a communication with a non-player character (step 74); for example, and referring back to FIG. 1, a player character may click on an activatable element or icon 38 associated with the non-player character 36; step 74 may include a step of receiving the first signal via the client computing device receiving a signal from an input device, e.g., from a game controller, keyboard, mouse, touchscreen, haptic controller, or via any other input device (step 82) [0038]; player activities across all play sessions are logged and metrics created; this metrics constitutes metadata [0045]).  

Regarding Claim 7:  Cao further discloses wherein the emoji or avatar is a first emoji or avatar (Cao, the exemplary simulation of FIG. 1 shows a number of characters 32, 33, 34, and 36, and the same are shown traversing various streets 30 and 31 within a game environment 20; the character 36 is intended to portray a non-player character, controlled by the simulation or game engine [0027] and [Fig. 1]), and the instructions are executable to: 
identify at least a first user associated with at least the first emoji or avatar (Cao, the exemplary simulation of FIG. 1 shows a number of characters 32, 33, 34, and 36, and the same are shown traversing various streets 30 and 31 within a game environment 20; the character 36 is intended to portray a non-player character, controlled by the simulation or game engine; in FIG. 1, the characters 32, 33, and 34 are intended to portray player characters, controlled by players [0027] and [Fig. 1]); 
animate the first emoji or avatar based at least in part on the identification of the first user and the metadata (Cao, in FIG. 1, the characters 32, 33, and 34 are intended to portray player characters, controlled by players [0027]); 
identify at least a second user associated with a second emoji or avatar (Cao, the exemplary simulation of FIG. 1 shows a number of characters 32, 33, 34, and 36, and the same are shown traversing various streets 30 and 31 within a game environment 20; the character 36 is intended to portray a non-player character, controlled by the simulation or game engine; in FIG. 1, the characters 32, 33, and 34 are intended to portray player characters, controlled by players [0027] and [Fig. 1]); and 
animate the second emoji or avatar based at least in part on the identification of the second user and the metadata, such that the first emoji or avatar is animated differently than the second emoji or avatar and both emoji or avatars are animated based at least in part on same metadata (Cao, in FIG. 1, the characters 32, 33, and 34 are intended to portray player characters, controlled by players [0027]).  

Regarding Claim 9:  Cao discloses wherein the metadata is first gameplay metadata from a first computer game (Cao, in one implementation, responses may depend on player histories in the following way; player activities across all play sessions are logged and metrics created; this metrics constitutes metadata which is then employed to drive the non-player character's state in relation to the player character; by playing the game and interacting with the non-player character, the player may skew this base state into a variety of alternate conditions; thus there is an overall range of reactionary states in which a non-player character can be, and the player's behavior determines where on this spectrum the non-player character's responses fall [0045]), and the instructions are executable to: 
receive second gameplay metadata from a second computer game, the second computer game being different from the first computer game, the first gameplay metadata representing a same information as represented by the second gameplay metadata (Cao, in one implementation, responses may depend on player histories in the following way; player activities across all play sessions are logged and metrics created; this metrics constitutes metadata which is then employed to drive the non-player character's state in relation to the player character; by playing the game and interacting with the non-player character, the player may skew this base state into a variety of alternate conditions; thus there is an overall range of reactionary states in which a non-player character can be, and the player's behavior determines where on this spectrum the non-player character's responses fall [0045]); 
animate the emoji or avatar in a first way responsive to the first gameplay metadata (Cao, non-player character responses for social communication may be categorized in the following non-limiting way; a first is "ally personalization" responses, e.g., voice-overs; these are responses that a non-player character sends directly to the player based on actions the player has taken, and may range from congratulations for quests successfully accomplished to admonishments for failure [0047]); and 
animate the emoji or avatar in a second way different from the first way responsive to the second gameplay metadata (Cao, another type of response is "enemy personalization" responses, e.g., voice-overs; these are responses that a non-player character targets at a player character with a negative connotation, such as mocking or the like [0048]).  

Regarding Claim 10:  Cao further discloses the at least one processor and at least one computer game component containing the at least one processor (Cao, the invention is directed toward a computer-readable medium, comprising instructions for causing a processor in an electronic device to perform a method of generating responses of a non-player character in a simulation [0009]).  

Regarding Claim 11:  Cao further discloses: 
at least one processor (Cao, the invention is directed toward a computer-readable medium, comprising instructions for causing a processor in an electronic device to perform a method of generating responses of a non-player character in a simulation [0009]) programmed with instructions to: 
during play of a computer game, receive from the computer game metadata representing action in the computer game (Cao, apparatus and methods are provided to implement a technique for managing the response of a digital entity in a simulation to reflect its interaction with one or more players over time, such as managing a non-player character's responses to player characters in an online computer game [Abstract]; player activities across all play sessions are logged and metrics created; this metrics constitutes metadata [0045]); and 
animate, in accordance with the metadata, at least one avatar or emoji that is not a character in the action of the computer game (Cao, this metrics constitutes metadata which is then employed to drive the non-player character's state in relation to the player character [0045]).  

Regarding Claim 12:  Cao further discloses at least one computer game component containing the at least one processor (Cao, the invention is directed toward a computer-readable medium, comprising instructions for causing a processor in an electronic device to perform a method of generating responses of a non-player character in a simulation [0009]).  

Regarding Claim 13:  Cao further discloses 13. The assembly of Claim 11, wherein the avatar is a first avatar or emoji (Cao, player character [Abstract]), and the instructions are executable to: 
identify at least a first user associated with at least the first avatar or emoji (Cao, the exemplary simulation of FIG. 1 shows a number of characters 32, 33, 34, and 36, and the same are shown traversing various streets 30 and 31 within a game environment 20; the character 36 is intended to portray a non-player character, controlled by the simulation or game engine; in FIG. 1, the characters 32, 33, and 34 are intended to portray player characters, controlled by players [0027] and [Fig. 1]); 
animate the first avatar or emoji based at least in part on the identification of the first user and the metadata (Cao, in FIG. 1, the characters 32, 33, and 34 are intended to portray player characters, controlled by players [0027]); 
identify at least a second user associated with a second avatar or emoji (Cao, the exemplary simulation of FIG. 1 shows a number of characters 32, 33, 34, and 36, and the same are shown traversing various streets 30 and 31 within a game environment 20; the character 36 is intended to portray a non-player character, controlled by the simulation or game engine; in FIG. 1, the characters 32, 33, and 34 are intended to portray player characters, controlled by players [0027] and [Fig. 1]); and 
animate the second avatar or emoji based at least in part on the identification of the second user and the metadata, such that the first avatar or emoji is animated differently than the second avatar or emoji and both avatars or emoji are animated based at least in part on same metadata (Cao, in FIG. 1, the characters 32, 33, and 34 are intended to portray player characters, controlled by players [0027]).  

Regarding Claim 15:  Cao further discloses wherein the metadata is first gameplay metadata from a first computer game (Cao, in one implementation, responses may depend on player histories in the following way; player activities across all play sessions are logged and metrics created; this metrics constitutes metadata which is then employed to drive the non-player character's state in relation to the player character; by playing the game and interacting with the non-player character, the player may skew this base state into a variety of alternate conditions; thus there is an overall range of reactionary states in which a non-player character can be, and the player's behavior determines where on this spectrum the non-player character's responses fall [0045]), and the instructions are executable to: 
receive second gameplay metadata from a second computer game, the second computer game being different from the first computer game, the first gameplay metadata representing a same information as represented by the second gameplay metadata (Cao, in one implementation, responses may depend on player histories in the following way; player activities across all play sessions are logged and metrics created; this metrics constitutes metadata which is then employed to drive the non-player character's state in relation to the player character; by playing the game and interacting with the non-player character, the player may skew this base state into a variety of alternate conditions; thus there is an overall range of reactionary states in which a non-player character can be, and the player's behavior determines where on this spectrum the non-player character's responses fall [0045]); 
animate the avatar or emoji in a first way responsive to the first gameplay metadata (Cao, non-player character responses for social communication may be categorized in the following non-limiting way; a first is "ally personalization" responses, e.g., voice-overs; these are responses that a non-player character sends directly to the player based on actions the player has taken, and may range from congratulations for quests successfully accomplished to admonishments for failure [0047]); and 
animate the avatar or emoji in a second way different from the first way responsive to the second gameplay metadata (Cao, another type of response is "enemy personalization" responses, e.g., voice-overs; these are responses that a non-player character targets at a player character with a negative connotation, such as mocking or the like [0048]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Bala et al., US 2018/0071636 A1 (hereinafter Bala).

Regarding Claim 2:  Cao discloses the invention as described above.  Cao fails to explicitly disclose wherein the metadata comprises TV metadata.
Bala teaches wherein the metadata comprises TV metadata (Bala, in many embodiments, as illustrated in FIG. 1, the display device is a television that provides both visual and sound reproduction [0022]).  
Cao discloses an apparatus and methods to implement a technique for managing the response of a digital entity in a simulation to reflect its interaction with one or more players over time, such as managing a non-player character's responses to player characters in an online computer game (Cao [Abstract]).  In the system, a computer system tracks the interaction of the digital entity with other entities and the occurrence or status of internal and external events to control how the digital entity reacts to current events and interactions (Cao [Abstract]).
Bala teaches a video game and a peripheral for a video game played on a movie player (Bala [0001]).  The display device is a television that provides both visual and sound reproduction (Bala [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine an apparatus and methods to implement a technique for managing the response of a digital entity in a simulation to reflect its interaction with one or more players over time as disclosed by Cao with the method of using a television to display a game as taught by Bala in order to allow the game to be played on a variety of commonly owned display devices. 

Claims 5, 8, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Schmidt et al., US 2010/0304811 A1 (hereinafter Schmidt).

Regarding Claim 5:  Cao discloses the invention as described above.  Cao fails to explicitly disclose wherein the metadata comprises song lyrics.  
Schmidt teaches wherein the metadata comprises song lyrics (Schmidt, player interaction with a cue 220 may comprise singing a pitch and or a lyric associated with a cue 220; in one aspect, multiple vocal parts 220a, 220b, 220c are displayed substantially simultaneously in the same lane 200, with different vocal parts depicted using different colors [0083]).  
Cao discloses an apparatus and methods to implement a technique for managing the response of a digital entity in a simulation to reflect its interaction with one or more players over time, such as managing a non-player character's responses to player characters in an online computer game (Cao [Abstract]).  In the system, a computer system tracks the interaction of the digital entity with other entities and the occurrence or status of internal and external events to control how the digital entity reacts to current events and interactions (Cao [Abstract]).
Schmidt teaches methods, systems, and apparatuses, including computer program products, for scoring a musical performance involving multiple parts in a rhythm-action game (Schmidt [Abstract]).  In one aspect this is accomplished by displaying, on a display in signal communication with a game platform, target musical data associated with a musical composition (Schmidt [Abstract]).  The game platform receives a first music performance input data, with the first music performance input data being associated with a first part in the musical composition (Schmidt [Abstract]).  The game platform also receives a second music performance input data, the second music performance input data associated with a second part in the musical composition (Schmidt [Abstract]).  The game platform then calculates a first score based on the first music performance input data and a second score based on the second music performance input data (Schmidt [Abstract]).  In some embodiments, if a given amount of bonuses are accumulated, a player may activate the bonus to trigger an in-game effect (Schmidt [0091]).  An in-game effect may comprise a graphical display change including, without limitation, an increase or change in crowd animation, avatar animation, performance of a special trick by the avatar, lighting change, setting change, or change to the display of the lane of the player (Schmidt [0091]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine an apparatus and methods to implement a technique for managing the response of a digital entity in a simulation to reflect its interaction with one or more players over time as disclosed by Cao with activating an in-game effect that may increase or change in crowd animation, avatar animation, or performance of a special trick by the avatar based on player performance as taught by Schmidt in order to provide the user with more feedback on performance.

Regarding Claim 8:  Cao discloses the invention as described above.  Cao fails to explicitly disclose wherein the instructions are executable to: 
identify whether the metadata satisfies a threshold or assigned highest priority in a multi modal system; and 
animate the emoji or avatar based at least in part on the metadata responsive to the metadata satisfying the threshold, and otherwise not animate the emoji or avatar responsive to the metadata not satisfying the threshold.  
Schmidt teaches 
identify whether the metadata satisfies a threshold or assigned highest priority in a multi modal system (Schmidt, during deploy period 1105, the player is singing "shout" successfully and therefore the player's input 1110 has a degree of matching with vocal cue 1115; as explained above, the degree of matching can be a measure of how close the input pitch 1110 is to the vocal cue 1115, or the input pitch 1110 can simply be within the tolerance threshold (not displayed) of the vocal cue 1115, or a combination of these depending on the implementation [0152]); and 
animate the emoji or avatar based at least in part on the metadata responsive to the metadata satisfying the threshold, and otherwise not animate the emoji or avatar responsive to the metadata not satisfying the threshold (Schmidt, an in-game effect may comprise a graphical display change including, without limitation, an increase or change in crowd animation, avatar animation, performance of a special trick by the avatar, lighting change, setting change, or change to the display of the lane of the player [0091]).  
As stated above with respect to claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine an apparatus and methods to implement a technique for managing the response of a digital entity in a simulation to reflect its interaction with one or more players over time as disclosed by Cao with activating an in-game effect that may increase or change in crowd animation, avatar animation, or performance of a special trick by the avatar based on player performance as taught by Schmidt in order to provide the user with more feedback on performance.

Regarding Claim 14:  Cao discloses the invention as described above.  Cao fails to explicitly disclose wherein the instructions are executable to: 
identify whether the metadata satisfies a threshold; and 
animate the avatar or emoji based at least in part on the metadata responsive to the metadata satisfying the threshold, and otherwise not animate the avatar or emoji responsive to the metadata not satisfying the threshold.  
Schmidt teaches wherein the instructions are executable to: 
identify whether the metadata satisfies a threshold (Schmidt, during deploy period 1105, the player is singing "shout" successfully and therefore the player's input 1110 has a degree of matching with vocal cue 1115; as explained above, the degree of matching can be a measure of how close the input pitch 1110 is to the vocal cue 1115, or the input pitch 1110 can simply be within the tolerance threshold (not displayed) of the vocal cue 1115, or a combination of these depending on the implementation [0152]); and 
animate the avatar or emoji based at least in part on the metadata responsive to the metadata satisfying the threshold, and otherwise not animate the avatar or emoji responsive to the metadata not satisfying the threshold (Schmidt, an in-game effect may comprise a graphical display change including, without limitation, an increase or change in crowd animation, avatar animation, performance of a special trick by the avatar, lighting change, setting change, or change to the display of the lane of the player [0091]).  
As stated above with respect to claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine an apparatus and methods to implement a technique for managing the response of a digital entity in a simulation to reflect its interaction with one or more players over time as disclosed by Cao with activating an in-game effect that may increase or change in crowd animation, avatar animation, or performance of a special trick by the avatar based on player performance as taught by Schmidt in order to provide the user with more feedback on performance.

Regarding Claim 16:  Cao discloses a method, comprising: 
receiving metadata from a first source of metadata (Cao, apparatus and methods are provided to implement a technique for managing the response of a digital entity in a simulation to reflect its interaction with one or more players over time, such as managing a non-player character's responses to player characters in an online computer game [Abstract]; player activities across all play sessions are logged and metrics created; this metrics constitutes metadata [0045]); 
Cao fails to explicitly disclose
determining whether the metadata satisfies a threshold; 
responsive to determining that the metadata satisfies the threshold, animating a first avatar or emoji in accordance with the metadata; and 
responsive to determining that the metadata does not satisfy the threshold, not animating the first avatar or emoji in accordance with the metadata.  
Schmidt teaches 
determining whether the metadata satisfies a threshold (Schmidt, during deploy period 1105, the player is singing "shout" successfully and therefore the player's input 1110 has a degree of matching with vocal cue 1115; as explained above, the degree of matching can be a measure of how close the input pitch 1110 is to the vocal cue 1115, or the input pitch 1110 can simply be within the tolerance threshold (not displayed) of the vocal cue 1115, or a combination of these depending on the implementation [0152]); 
responsive to determining that the metadata satisfies the threshold, animating a first avatar or emoji in accordance with the metadata (Schmidt, an in-game effect may comprise a graphical display change including, without limitation, an increase or change in crowd animation, avatar animation, performance of a special trick by the avatar, lighting change, setting change, or change to the display of the lane of the player [0091]); and 
responsive to determining that the metadata does not satisfy the threshold, not animating the first avatar or emoji in accordance with the metadata (Schmidt, an in-game effect may comprise a graphical display change including, without limitation, an increase or change in crowd animation, avatar animation, performance of a special trick by the avatar, lighting change, setting change, or change to the display of the lane of the player [0091]).  
As stated above with respect to claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine an apparatus and methods to implement a technique for managing the response of a digital entity in a simulation to reflect its interaction with one or more players over time as disclosed by Cao with activating an in-game effect that may increase or change in crowd animation, avatar animation, or performance of a special trick by the avatar based on player performance as taught by Schmidt in order to provide the user with more feedback on performance.

Regarding Claim 17:  Cao further discloses wherein the metadata comprises gameplay metadata from a computer game (Cao, apparatus and methods are provided to implement a technique for managing the response of a digital entity in a simulation to reflect its interaction with one or more players over time, such as managing a non-player character's responses to player characters in an online computer game [Abstract]; player activities across all play sessions are logged and metrics created; this metrics constitutes metadata [0045]), and the first avatar or emoji is not a character to which the gameplay metadata applies in the computer game (Cao, this metrics constitutes metadata which is then employed to drive the non-player character's state in relation to the player character [0045]).  

Regarding Claim 18:  Cao further discloses: 
animating the first avatar or emoji in accordance with the metadata in a first way correlated to identifying a first user (Cao, non-player character responses for social communication may be categorized in the following non-limiting way; a first is "ally personalization" responses, e.g., voice-overs; these are responses that a non-player character sends directly to the player based on actions the player has taken, and may range from congratulations for quests successfully accomplished to admonishments for failure [0047]); and 
animating the first avatar or emoji in accordance with the metadata in a second way correlated to identifying a second user (Cao, another type of response is "enemy personalization" responses, e.g., voice-overs; these are responses that a non-player character targets at a player character with a negative connotation, such as mocking or the like [0048]).  

Regarding Claim 19:  Cao further discloses wherein the metadata is first gameplay metadata from a first computer game (Cao, in one implementation, responses may depend on player histories in the following way; player activities across all play sessions are logged and metrics created; this metrics constitutes metadata which is then employed to drive the non-player character's state in relation to the player character; by playing the game and interacting with the non-player character, the player may skew this base state into a variety of alternate conditions; thus there is an overall range of reactionary states in which a non-player character can be, and the player's behavior determines where on this spectrum the non-player character's responses fall [0045]), and the method comprises: 
receiving second gameplay metadata from a second computer game, the second computer game being different from the first computer game, the first gameplay metadata representing a same information as represented by the second gameplay metadata (Cao, in one implementation, responses may depend on player histories in the following way; player activities across all play sessions are logged and metrics created; this metrics constitutes metadata which is then employed to drive the non-player character's state in relation to the player character; by playing the game and interacting with the non-player character, the player may skew this base state into a variety of alternate conditions; thus there is an overall range of reactionary states in which a non-player character can be, and the player's behavior determines where on this spectrum the non-player character's responses fall [0045]); 
animating the avatar or emoji in a first way responsive to the first gameplay metadata (Cao, non-player character responses for social communication may be categorized in the following non-limiting way; a first is "ally personalization" responses, e.g., voice-overs; these are responses that a non-player character sends directly to the player based on actions the player has taken, and may range from congratulations for quests successfully accomplished to admonishments for failure [0047]); and 
animating the avatar or emoji in a second way different from the first way responsive to the second gameplay metadata (Cao, another type of response is "enemy personalization" responses, e.g., voice-overs; these are responses that a non-player character targets at a player character with a negative connotation, such as mocking or the like [0048]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715